DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thomas et al (US 2016/0070436).
Regarding claims 1-4, and 14-17, Thomas et al discloses and teaches a system and method for driving a robotic arm during an operational procedure including construction of a 3d model, pathway planning (abs, 0019-0024, 0185), retrieving image information of a patient captured by a 3d optical apparatus (0044-0049, 0076), selecting a first set of landmark points in the 3d model (0075-0080, 0112-0115), selection of a second set of points in image information (0075-0080), and the matching of the points across model and imaging data to provide a transformation of coordinates from a model to image-based coordinate system (0075-0079), and driving the arm during the operation based on the transformed points (0073-0078, 0116, 0130-0135, 0152, 0187). Thomas et al further discloses and teaches the creation of thresholded images based on image scans where the anatomical region of interest corresponds to particular binary values for particular regions and the landmark points are capable of being set at particular gray scale values (0116, 0130-0135, 0066, 0080-0087 with 0127 for BOLD signal cut-offs, 0130, 0181-0183).

Regarding claims 5-9 and 18-20, Thomas et al discloses and teaches the selection of landmark points in a first region of interest of the 3d model, the selection of landmark points in a second region of interest corresponding to the retrieved image information, and the transformation includes registration of points in a third coordinate system to transform the coordinates across coordinate systems (0179-0188, 0054, 0075-0078, 0109).

	Regarding claims 10-13, Thomas et al discloses and teaches matching a mesh of points obtained by images with a 3d model of the robotic arm or portion of a robotic arm, the registration of a surgical instrument, and the use of projection-based surgical instrument data to register the instrument to the coordinate system (0013-0015, 0043, 0084, 0106, 0157). Finally, the planning of the operation pathway includes cost-value functionality for surgical planning (0088, 0146, 0205, 0011, 0076-0078).

	Regarding claims 21-23, Thomas et al discloses and teaches the use of multiple different imagers/optical systems and light sources disposed perpendicularly to one-another, and the use of the system during an operation on a patient (0054, 0076-0078 (stereo-camera system).

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The citations of the instant rejection now properly indicate the reference to Thomas et al being relied upon for the teachings contained herein. 

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M. LAMPRECHT whose telephone number is (571)272-3250. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793